Warren E. Burger: We will resume arguments in No. 75-420. Mr. Morris you have about 21 minutes remaining.
Doyle S. Morris: Mr. Chief Justice, may it please the Court. When we concluded last evening, it had been established that Section 15(a)(2) is gone, it is no long -- Congress has made it no longer applicable to the railroads. And you will recall that that was the Section, that was the source upon which the Government and the Commission relied for there source of implied power. So it appears that the appellants in terms of statutes had nowhere else to go because the new rule of rate making expressed in new Section 15(a)(4) makes it clearer than ever that the rate making power cannot be expanded by implication in to the power to impose conditions controlling the use of Carriers’ revenues. One or two examples will—
Byron R. White: Of course the Government (Inaudible).
Doyle S. Morris: I take it they do that Mr. Justice White.
Byron R. White: (Inaudible).
Doyle S. Morris: I take it they do not but I respectfully submit that any reading, just a casual reading of new 15(a)2 for which appears at page 2 of our supplemental brief establishes once and for all, that the Congress has imposed upon the Commission an affirmative duty to establish revenue levels for the Carriers which will among other things cover “total operating expenses”. And if I may be permitted to give Your Honors a couple of examples that will readily illustrate how the claim power cannot be implied from this new statute. At appendix 467 and 473, you will find the cases that the DTNI, the DTNI is at 467, the Utah Railway is at 473, each of these Carriers applied under their Commissions 305 orders for permission to use these revenues for operating expenses. And what happened? They were turned down. Now the Milwaukee case tells us even more. The Milwaukee case appears at page 477. The Milwaukee was desperately had put for cash and it applied to the Commission under its order for permission to use these funds for operating expenses. After two months of deliberation, the Commission finally grudgingly agreed to give such consent but upon conditions. So at once we see further new conditions superimposed upon the conditions that are here challenged at Bar. And what were these two new superimposed conditions? One, that the Milwaukee’s transfer from its Account 716, that is Special Reserve Fund that the Commission had decreed to its other pocket in Account 701 cash that had to be regarded if you please as I quote “borrowing” and such borrowing could endure subject to the Commission and had to be repaid upon the Commission’s further order. And the second condition was while this borrowing was outstanding, the Milwaukee could not be permitted to transfer any assets of any kind to its parent company or to any of its affiliates or subsidiaries without the Commission's permission. Now, in imposing this second condition, the Commission was exercising a power that the Congress of the United States has steadfastly refused to grant it over a period of a decade, for more than a decade. The Commission has been up on the hill trying to sell a Bill that would give it jurisdiction over it just as very tight of inter-company transactions and the Congress in a full decade has not even given them a hearing on that Bill. So this illustrates what can happen. It illustrates that unlawful, unauthorized action breeds upon itself and leads to further unauthorized actions.
Warren E. Burger: I suppose that the Congress thought the particular Amendment was not necessary that might also explain not having any action to do.
Doyle S. Morris: Very much so, certainly Your Honor. And we agree entirely. But the point I should like to make is—
Warren E. Burger: The Commission might respond to that by saying that they have the power already and they were just trying to confirm it.
Doyle S. Morris: Their representations to the Congress were quite to the contrary, they have made extensive representations which they say, they do not have any power whatever. We cite them in our brief, to control or prohibit or deny inter-corporate transactions over the payment of dividends, transfer of assets, what have you. And they claim that this is a serious problem that they ought to have be given jurisdiction to say, yes, you may make such a transfer, no, you may not, it should be rescinded etcetera. Extensive jurisdiction over such transfers and the Congress has not accorded it.
Warren E. Burger: Did the Commission in this presentations relate that to some of the disasters that have occurred in the carrier field.
Doyle S. Morris: They have. They have related it to the well-known disaster of the Penn Central and it is interesting to find that --- among expert bodies who have studied this subject including the Commission's own staff, there is no conclusive evidence that the fact that the Penn Central had a conglomerate structure as such, had any bearing whatever upon its going bankrupt. But this is a type of thing that the Commission has been asserting in support of the Bill that has been lobbying for a decade and not having been given a hearing. But nonetheless, in this proceeding they exercised that power that has been denied them by the Congress of the United States. It illustrates simply this your Honors, that under a statute such as new 15a(4) which imposes an affirmative duty to establish a revenue levels that will cover total operating expenses. One simply cannot imply a power from that kind of a statute that would give the Commission the right to withhold revenues from the coverage of operating expenses. The two propositions go manifestly 180 degrees in the opposite direction. Thus, we find that the Congress has drawn a bright line of distinction between the rate making power, the power to establish revenue levels on the one hand and power to dictate the use and control the use of the revenues on the other. The latter has been, we respectfully submit, denied. Well, where does the Commission go from there? No statute to rely on. All we hear is the presentation, the Railroads made “promises” may ought to be held to their promises. Yesterday, I reviewed the facts that there were no such promises. That in addition to the deferred maintenance and delayed capital improvements that applicants presented a broad array of facts in support of their rate increase case. The point, I suggest to you gentlemen is simply this. Even if it were true, assuming arguendo that the Carrier's entire case in support of their Ex parte 305 request for a rate increase had rested on their claim need for “deferred maintenance” and “delayed capital improvements” even as narrowly defined later on by the Commission. Still the fact would remain that private parties cannot confer jurisdiction on the Commission which the Congress of the United States has denied. We rely on the fundamental maxim that jurisdiction cannot be created by consent. It is for the Congress to state the Commission’s powers and not for the Carriers to confer any power whatever. So --
Byron R. White: I take it that that is the way (Inaudible).
Doyle S. Morris: We were a party to the application and we --
Byron R. White: (Inaudible).
Doyle S. Morris: We will take full responsibility for whatever was said in the application. Although we ourselves made—
Byron R. White: So your answer is yes.
Doyle S. Morris: My answer is yes. Although, we ourselves made it clear in our one little exhibit that we did not intend to spend a penny more on maintenance. We did extend to spend huge amounts on capital improvements. We had a $ 300 Million capital improvement program. But we made it quite clear that as of then we had no intent to apply any of the funds to maintenance. While – as it is turned out of course we have spent many, many millions on maintenance. But as of that time that was our intent. So in the final analysis --
Byron R. White: Do you think (Inaudible)
Doyle S. Morris: No sir. We were parties to the application. We accept full responsibility for everything that was said. The overwriting point remains—
Byron R. White: (Inaudible).
Doyle S. Morris: That is one of the reasons, exactly.
Byron R. White: (Inaudible).
Doyle S. Morris: Not to deferred maintenance as later defined by the Commission. We spend millions of dollars in maintenance and that means obviously we have huge maintenance needs.
Byron R. White: Well, then what does the application say actually apply with—
Doyle S. Morris: Not everything. We had no deferred maintenance as such but we have tremendous maintenance needs, tremendous.
Byron R. White: Inaudible).
Doyle S. Morris: The application did not pin point Chessie as such.
Byron R. White: But it said everybody -- .
Doyle S. Morris: No, not as such. It said the Railroads as a group had extremely depressed earnings level and that that depressed earnings level had lead to extensive deferral of maintenance and expensive deferral of capital improvements.
Byron R. White: (Inaudible).
Doyle S. Morris: Yes, yes. It was among a variety of reasons which I set forth yesterday in support of the entire application. The entire industry of course had an extremely depressed earnings level in the Eastern part of the United States for the year 1973 when the Carriers had their most tremendous volume of business ever, the rate of return on that investment in the Eastern District was just a little over one-half of one percent. And with the increase it would become still less than three percent. That was the need. And the Commission found, if you please, the Commission found that the Carriers needed the revenues and without the increase the Carriers would not have sufficient revenues to provide the country with adequate services as required by the Statute. But not withstanding that finding which was a paraphrase of the then controlling statute, the Commission nonetheless determine to embark upon a revolutionary step to control the use of the revenues.
Byron R. White: That will increase in the revenue, of the earning(Inaudible).
Doyle S. Morris: I suppose not your Honor. The basic statutory finding at that time was as you know in terms of Carrier need which as you wrote in Scrap 2 (ph) is what the Commission focuses on in the main, in its revenue cases. And that need was certainly established here by any standard, any standard whatever.
Byron R. White: Does it mean any intention to increase (Inaudible).
Doyle S. Morris: None was given. None was asserted in terms of dividends directly but we see the handwriting on the wall, that is one of the reasons why we are here. I think, the handwriting is clear within the Milwaukee case that goes so far as to reach dividends without Congressional authorization. So where does that leave us? All the Commission has got left to talk about is the National Transportation Policy and the teaching of this Court’s decision in Arrow Transportation, 372 U. S., it is clear that the policy as such simply does not enlarge the Commission's substantive powers. That of course, would be much too easy. All you would need to do would be to rely on the policy to do anything that came to mind. You could scrap the Act and just assert any power you might wish and under the policy in the name of “adequate, economic and efficient service.” The Congress has it made it clear, it did not intend to add and put to the rate making power by adoption of the policy. Here is the Senate's report. The policy makes no change in the rate making rule, not contained in Section 15(a) of the Act except broadening it to apply to all carriers. Senate report, 433-76th Congress. So the Transportation Policy is not available to the Government, what is left? Nothing, except to talk in terms of the power ought to be implied because it is reasonable. The fact remains gentlemen, Congress has not conferred the power and adjectives simply cannot grant it. We stand today in a moment of choice in this country between public or private ownership of our National Railway System. Congress was the reasoned enactment of the Rail Reorganization and Revitalization Act 1976 has spelled out the Congressional Policy in Section 101 (a) of that Bill to make it abundantly clear. That is the declared policy of the Congress that the Railroads shall remain vigorous under the Private sector of the economy. Thus, we find with this comprehensive enactment of this new Bill that Congress is bending every effort to keep the Railroads liable in the Private sector. To avoid the huge burden on the taxpayers that will follow with any other Courts, we respectfully submit your Honors that affirmance of the judgment below would provide monumental support to the will of Congress and honest, economical and efficient management be permitted to manage. Thank you.
Warren E. Burger: Mr. Friedman do you--
Daniel M. Friedman: I just have four brief points. The first one is an informational one to a question Justice Stevens put to me yesterday. On advise that the supervision of the safety aspects of Railroads has been transferred to the Department of Transportation in 1966. And that the authority that the Commission previously had at that time is now used and performed by the Department of Transportation but the same safety regulation factor. Mr. Morris has said that the Commission for ten years has been seeking from the Congress, the authority, which it now purports to exercise as we pointed out in our reply brief what the Commission was seeking from Congress, was something very different. The Commission was seeking authority to prevent Railroads from diverting their Railroad assets into non-transportation activities. That is what they were talking about in connection with the Penn Central. That the Penn Central allegedly had been using a lot of railroad revenues and railroad properties for non-transportation purpose. That is a very different thing from what the Commission is doing in this case which is to try to ensure that the Railroads use the Transportation Revenues for the purposes for which they say it is necessary. Now, Mr. Morris has said that the new statute denies the Commission, its authority. We emphatically and vigorously deny that. I would like to apart from the language which we have briefly referred to of the statute which we think if anything manifests even clear intention that Congress intended the Commission to have the responsibility to ensure that the Railroads are operating efficiently and of course ensuring that necessary deferred maintenance is done. There is one way to ensure that. But there are two very specific things with respect to the statute. The first is set forth in the Senate Committee report, which is quoted in a lengthy footnote at pages 17 to 18 of our brief, footnote number 18. And the first full paragraph in the footnote on page 18. And I just quote that says, it refers to a study made by the National City Bank – First National City Bank of the Railroads problem said, the figures as to the amount of deferred maintenance in the Nations Rail Industry compiled by the Interstate Commerce Commission in its proceeding ex parte 305, this very proceeding substantially comport with the 5.7 Billion found by FNCB in its study. In other words, Congress recognized in enacting this statute that the Railroads had a very serious problem in connection with deferred maintenance. And along with that, there is a provision of the new statute which is Section 504 which is contained in Public Law 94, Section –
Byron R. White: Not in your brief ?
Daniel M. Friedman: It is not in our brief because the statute had just been enacted the time we filed our reply -
Byron R. White: (Inaudible).
Daniel M. Friedman: Yes. It is Public Law 94-210, Section 504(A). And its page 40 of this little printed version of the Act that is around. And that provision expressly directs the Railroads within 18 months, after the enactment of this statute to report to the Secretary of Transportation or Class One Railroads, the total deferred maintenance and the purpose of that is to enable the Secretary to allocate from the fund that has been created announced that will help the Railroads in claiming up this deferred maintenance. Now its seems to us incredible to believe that at the same time that the Congress was attempting to strengthen the statute to enable the Commission to deal more effectively with the problems of the Railroads. And it recognized the vast amounts of deferred maintenance and also took steps to ensure that the Secretary of Transportation would be able to channel funds for that purpose by requiring the Railroads to report the amounts of deferred maintenance. That at the same time it would have cut off the Commissions power when the Railroads told them they needed the money for deferred maintenance that Congress could have said, no, you cannot do that. That just seems to us impossible to believe that that is what it was intended and I stress the whole question here is the question of the Commission's power. Whether or not the Chessie did or did not have deferred maintenance is not the issue before this Court. As I previously mentioned yesterday, the District Court recognized that Chessie needed additional maintenance. The sole question is the question of power. And we submit that the Commission most certainly has the power when the Railroads and all the Railroads tell it, it needs this money for deferred maintenance. To say that the Railroads, yes, we are giving it to you but you have got to use it for the purposes for which you said you needed it.
Byron R. White: (Inaudible)
Daniel M. Friedman: Well, I suggested that at the time the Commission acted, at the time the Commission acted, that is all they had before it. But since my opponent has now urged that the new statute denies the Commissions’ power is just attempting to indicate why we think the new statute if anything even more --
Byron R. White: I think we should decide it on 15(a)(2).
Daniel M. Friedman: I think it can be decided on 15a—
William J. Brennan, Jr.: 15(a)(2) or 15(a)(4)?
Daniel M. Friedman: I would say at the present Census Act, the statute where this order was entered under 15(a)(2), which should be decided on 15(a)(2), but I would suggest that the more recent legislation confirms the power of the Commission. I also point out that we do not rely wholly on 15(a)(2). We also of course rely on the National Transportation Policy and what we considered to be the inherent power of an Agency to tell people when they ask the agency to do something for them. The—
William J. Brennan, Jr.: Do you think it has to be done (Inaudible) say nevertheless 15(a)(4) is (Inaudible)
Daniel M. Friedman: Yes. We do not have any question of that. That the whole – that statute, the whole statutory scheme it seems to us indicates that Congress did intend the Commission to have this power.
Potter Stewart: What statutory scheme? The one in existence at the time this was done or the on existence now? As you say the issue and the only issue here and your Brother agrees is the issue of Commission power to do what it did.
Daniel M. Friedman: Yes.
Potter Stewart: And that is not a constitutional question. It is purely a matter of did Congress confer upon the Commission power to do what it did in this case. It is awfully important to know what statutes we are going to look to determine that question and you -- it is kind of an odd answer. I think you would say, where do you take your pick? 15(a)(2), 15(a)(4), anything else you might find. What do you say we should look at?
Daniel M. Friedman: Well I think you should first look at 15(a)(2). And then if you agree with us that 15(a)(2)does give the power then the next step I would assume is to look and see whether the new statute 15(a)(4) and the other provisions change that power.
Potter Stewart: It it was done under 15(a)(2) and if you are right that ought to be the end of it, should it not? We should not look at anything that is what --
Daniel M. Friedman: If the Court agrees with us, but I think that it is not unusual in interpreting a statute to look to see what later legislation has done in terms of the—
William J. Brennan, Jr.: (Inaudible) 15(a)(4) explicitly forbid this kind of condition and we have the case here today even though it was decided under 15(a)(2) and we could – do you suggest 15(a)(2) can be read? What do you suppose we would have to do?
Daniel M. Friedman: I would suppose in that case and the order does look to the future. Since the order does look to the future and since it has been staid in the interim I would suppose that would tend to wipe out the order if 15(a)(4) expressly prohibited—
Byron R. White: Why is it not exactly the same then if a new law is passed which it has been and it says 15(a)(2) will no longer apply at all? And the – so other provision applies. Either other provision applies or it does not but in any event 15(a)(2) does not apply any longer. But how can we look now as to 15(a)(2)?
Daniel M. Friedman: I think Mr. Justice you can look to 15(a)(2) now because what Congress has done in the later statute, 15(a)(4) which was intended to strengthen the Commissions hand has to be viewed—
Byron R. White: 15(a)(4) but something does more than that. Something says 15(a)(2)will no longer apply at all.
Daniel M. Friedman: To in the future, that is correct.
Byron R. White: Well, now is the future.
Daniel M. Friedman: Well but this order was entered year-and-a- half, two years—
Byron R. White: I know but we are talking about the future now. I mean, about today. We are not talking about yesterday. We are talking about today.
Daniel M. Friedman: We are talking about that the Commissions power to do this kind of thing. And it seems to me --when it did it. And it seems to me that in defining the Commissions power --
Byron R. White: But it may enforce then whatever the power was than they have the power now, the order would be out the window, would it not?
Daniel M. Friedman: If it had said that but it has not said that.
William H. Rehnquist: No, I am not sure that you need to answer Justice White’s question and --
Daniel M. Friedman: The order it seems to me at the time it was entered was a valid order would that regard to what Congress subsequently said it.
Potter Stewart: And does not fit – should we not confine our attention to 15(a)(2) then, if that is correct.
Daniel M. Friedman: Well, if the order was valid under 15(a)(2) as we think it is and assuming that we are only going to look to 15(a)(2) --
Potter Stewart: The legislation in existence at the time the order was entered and should that not be the end of it.
Daniel M. Friedman: Well, except for this Mr. Justice that the order is now been staid and if –
Warren E. Burger: (Inaudible) new order?
Daniel M. Friedman: No Mr. Justice but in terms of the future effectiveness of the order, I would assume that if Congress had a passed a statute saying in effect cutting off the order by saying that henceforth the Commission cannot exercise this power. I will --
Potter Stewart: Why would you assume that?
Daniel M. Friedman: That the Commission presumably would -- I would think it probably reconsider this order if -- because the order speaks to the future.
Potter Stewart: Henceforth the Commission the Commission shall not have any power to tell Railroads what they shall do with the revenues and the rate increase. But the henceforth is a great big word, is it not?
Daniel M. Friedman: It is Mr. Justice.
Potter Stewart: That almost implied that up until that statute there the Commission did have power that Congress had recognized it.
Daniel M. Friedman: It would imply that the Congress had power, yes. There is no – I would suppose that if the Commission, if the order is valid under 15(a)(2) when entered in one stance that should be the end of the inquiry. On the other hand since the present posture of the case is such that it has to go back to the District Court in any event because the District Court has not passed upon some of these other aspects. And since the order is now staid, I would think there might be problems if 15(a)(4) and the other provisions explicitly provided that the order that Commission had no longer has this power.
Warren E. Burger: Mr. Friedman, but the only issue before the Courts is whether the Commission and the power to do what it did on the day that it did it under 15(a)(2) and that the consequence of the stay was merely to preserve the status quo until we could determine whether they had the power on that date.
Daniel M. Friedman: I fully agree Mr. Chief Justice that the issue is what power the Commission had at the time it entered the order and all I was really arguing on the subsequent statute is to answer the claim that the subsequent statute somehow shows that Congress did not intend the Commission to have this power and it seems—
John Paul Stevens: It is more than that. This is not a self executing order, is it? Does it not require continuing supervision by the Commission of this whole revenue matter?
Daniel M. Friedman: Well, only to the extent that the Rail -- well the Railroads are required to the Commission how they got these revenues and what they are doing. And that part of the order was upheld. The District Court upheld the reporting and accounting provisions. The only thing it struck down was this condition that they had to use the revenues for this --
John Paul Stevens: Do you agree that the reports might show some use of that revenues that was arguably deferred it maintenance and arguably not the deferred maintenance and there are going to be some problems about whether that use was correct or not? So inevitably is there not a continuing supervision by the Commission of the District for these funds.
Daniel M. Friedman: There is although there is, although of course the Commission as recognized in one of its orders that the Carrier a considerable discretion to make the determination whether it is or is not deferred maintenance. Of course, there will be continuing supervision to the extent the Carriers come in and ask for an exception from the order the provision I mentioned under which they could use it for purposes other than those permitted in the order. But it seems to me as long as the order is outstanding, as long as the order is within the Commission's power then it is for the --
John Paul Stevens: Whether it is within the Commissions power or was within the Commissions power?
Daniel M. Friedman: Well, it is an outstanding order, it is an outstanding order and unless and until the order is modified either by the Commission or by the Court, it seems to me, it is a valid order that the Carriers are required to follow.
Speaker: (Inaudible)
Daniel M. Friedman: The order? Oh, yes. The order is in effect in so far as it requires the Carriers to report and also in so far as I assume as the Carriers are required to use the money for deferred maintenance except with respect to the Chessie because only the Chessie took the case top Court. And only that Chessie was one that got the Temporary Restraining Order, so as far as all the Carriers are concerned and at least the reports we have in the record indicate that they are complying.
Potter Stewart: With respect to the Chessie?
Daniel M. Friedman: If the order -- the operation of the order has been staid by the District Court with respect to this condition but the –
Potter Stewart: And so with respect to the condition -- with respect to the Chessie or with respect to all Railroads?
Daniel M. Friedman: I think that is with respect to the Chessie. That was been staid only to Chessie sought the stay.
Potter Stewart: But the Commission although it was been staid with respect to the Cherssie is enforcing it with respect to all other Railroads.
Daniel M. Friedman: Well I do -- with enforcing it, I am not sure that has been any need for enforcement. I would say, yes, Mr. Justice as shown by the fact that there were these 21 or 22 instances in which various Carriers came into the Commission and asked for exceptions from the order and the Commission granted some and rejected others. So, I would say the order is in effect. It is just that it was with respect to the Chessie because of the stay, that Chessie has been not required to observe the conditions.
Potter Stewart: This have happened since or some of them at least it happens since the District Court staid the order.
Daniel M. Friedman: I believe so. I would have to check the dates on that. They are all – the orders are all set out in the – I think since the date that the Temporary Restraint -- certainly since the date of the Temporary Restraining Order because after the Temporary Restraining Order the Commission issued its last order in October and the Chessie then amended its complaint to include that order. And in that order the Commissions gave the instances in which it had granted or denied these exceptions. So the order will staid I would say with respect to the Chessie prior to the time that Commission had finished the case.
Warren E. Burger: Thank you Mr. Friedman, thank you Mr. Morris. The case is submitted.